Exhibit 10.4
Arbitron Inc. 2010 Board of Director Compensation
The Arbitron Non-Employee Board of Directors receive the following compensation
for 2010:

     
Annual Retainer Fee
  $30,000
 
   
Independent Chairman of the Board
Additional Annual Retainer
  $85,000
 
   
Committee Chair Retainer
  Audit Committee: $20,000
Technology Strategy Committee:
 
  $20,000
Growth Strategy Committee: one-time
grant of 15,000 stock options
Other Committees: $10,000
 
   
Board Meeting Fees (In person or by
telephone)
  $1,500
 
   
Committee Meeting Fees (In person)
  $1,500
 
   
Committee Meeting Fees (By telephone)
  $750
 
   
Initial Deferred Stock Unit Award
  Each newly elected non-employee director will receive a one-time grant of
4,500 deferred stock units, which deferred stock units will vest in three equal
installments of 1,500 deferred stock units over a three-year period and will be
payable no sooner than six months following the director’s termination of
service as a director of the Company.
 
   
Annual Deferred Stock Unit Awards
  Beginning the annual meeting after initial election to the board of directors,
each continuing non-employee director will receive an annual grant of $100,000
worth of deferred stock units, which deferred stock units will vest in three
equal installments over a three-year period and will be payable no sooner than
six months following the director’s termination of service as a director of the
Company.

All cash retainer fees and meeting fees payable to non-employee directors may be
paid, at the election of each director, in the form of deferred stock units, in
lieu of cash.

